The defendants appeal from judgments of conviction of the crime of robbery and from orders denying their motions for new trials.
[1] The transcript was filed in this court August 4, 1921. No briefs have been filed in behalf of appellants. The cause was regularly placed on the calendar of January 5, 1922, for oral argument. No appearance was made for either appellant. The appeal is submitted on the record on motion of the respondent without argument. Section 1253 of the Penal Code provides: "The judgment may be affirmed if the appellant fails to appear, but can be reversed only after argument, though the respondent fail to appear." Under the law "but one disposition can be made of the case in its present condition; it can be affirmed." (People
v. Gehrig, 7 Cal. Unrep. 149 [72 P. 717].) A careful examination of the record, however, discloses no prejudicial error in the conduct of the trial, the rulings of the court, or the instructions to the jury. The evidence *Page 68 
of the defendants' guilt is positive and ample to sustain the conviction.
The judgments and orders appealed from are affirmed.
Burnett, J., and Hart, J., concurred.